DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is a Non-Final Office Action in response to the Application filed on the 28th day of June, 2019. Currently Claims 1-21 are pending. No claims are allowed.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/23/2020, 3/23/2020, and 12/30/2020, were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Under the 2019 PEG, when considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (step 2A prong 1), and if so, it must additionally be determined whether the claim is integrated into a practical application (step 2A prong 2).  If an abstract idea is present in the claim without integration into a practical application, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself (step 2B).  
In the instant case, claims 1-21 are directed to a method. Thus, each of the claims falls within one of the four statutory categories (step 1). However, the claims also fall within the judicial exception of an abstract idea (step 2). Claims 1, 5, and 16, are all directed to substantially similar language and will be addressed collectively below.

Examiner notes that claims 1, 5, and 16 recite a system and method for access(ing) a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the plurality of IP assets comprise an aggregate stack of IP and interpret(ing) an IP description value and an IP addition request; and in response to the IP addition request and the IP description value, to add an IP asset to the aggregate stack of IP. Examiner notes that the claimed invention is similar to the abstract idea identified in the 2019 PEG in grouping “b” in that the claims recited certain methods of organizing human activity such as business interactions, specifically, business interactions by intellectual property owners and intellectual property purchasers. The inclusion of the distributed ledger does not render the claims patentable subject matter considering the claimed ledger technology is being used to implement the method and not improved on in any way. This merely amounts to further embellishments of the abstract idea and does not further limit the claimed invention to render the claims patentable subject matter. Claim 16 contains the language directed to “wherein the distributed ledger comprises at least one instruction set, and wherein an operation on the distributed ledger provides provable access to the instruction set” which amounts to a further embellishment of the claimed invention. The limitations, substantially comprising the body of the claim, recited standard processes found in the transfer of intellectual 
The conclusion that the claim recites an abstract idea within the groupings of the 2019 PEG remains grounded in the broadest reasonable interpretation consistent with the description of the invention in the specification. For example, [App. Spec page 3], a “transaction-enabling system”. Accordingly, the Examiner submits claims 1, 5, and 16 recite an abstract idea based on the language identified in claims 1, 5, and 16, and the abstract ideas previously identified based on that language that remains consistent with the groupings of Step 2A Prong 1 of the 2019 PEG.
If the claims are directed toward the judicial exception of an abstract idea, it must then be determined under Step 2A Prong 2 whether the judicial exception is integrated into a practical application.  Examiner notes that considerations under Step 2A Prong 2 comprise most the consideration previously evaluated in the context of Step 2B. The Examiner submits that the considerations discussed previously determined that the claim does not recite “significantly more” at Step 2B would be evaluated the same under Step 2A Prong 1 and result in the determination that the claim does not integrate the abstract idea into a practical application.
The instant application fails to integrate the judicial exception into a practical application because the instant application merely recites words “apply it” (or an equivalent) with the judicial exception or merely includes instructions to implement an abstract idea. The instant application is directed to a method instructing the reader to implement the identified method of organizing human activity of business interactions by intellectual property owners and 
Accordingly, the claimed “system” read in light of the specification employs any wide range of possible devices comprising a number of components that are “well-known” and included in an indiscriminate “computer” (e.g., processing device, modules). Thus, the claimed structure amounts to appending generic computer elements to abstract idea comprising the body of the claim. The computing elements are only involved at a general, high level, and do not have the particular role within any of the functions but to be a computer-implemented method using a generically claimed “interface” and “module”.
Here, the instructions entirely comprise the abstract idea, leaving little if any aspects of the claim for further consideration under Step 2A Prong 2. In short, the role of the generic computing elements recited in claims 1, 5, and 16, are the same as the role of the computer in the claims considered by the Supreme Court in Alice, and the claim as whole amounts merely to an instruction to apply the abstract idea on the generic computerised system. Therefore, the claims have failed to integrate a practical application (see at least 84 Fed. Reg. (4) at 55). Under the 2019 PEG, this supports the conclusion that the claim is directed to an abstract idea, and the analysis proceeds to Step 2B.
While many considerations in Step 2A need not be reevaluated in Step 2B because the outcome will be the same. Here, on the basis of the additional elements other than the abstract 
With respect to the dependent claims do not recite anything that is found to render the abstract idea as being transformed into a patent eligible invention. The dependent claims are merely reciting further embellishments of the abstract idea and do not claim anything that amounts to significantly more than the abstract idea itself.
Claims 2-4, 6-15, and 17-21 are directed to further embellishments of the abstract idea in that they are directed to aspects of the intellectual property transaction which is the central theme of the abstract idea identified above.
Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See 84 Fed. Reg. 4 (pages 51-57).








Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by U.S. Patent Application Publication No. 20170193619 A1 to Rollins et al. (hereinafter Rollins).
Referring to Claims 1 and 5 (substantially similar in scope and language), Rollins discloses a transaction-enabling system and method comprising a smart contract wrapper (see at least Rollins: ¶ 13-15, and 52-53), wherein the smart contract wrapper is configured to: 
access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the plurality of IP assets comprise an aggregate stack of IP 
Rollins discloses a method and system for managing intellectual property using smart contracts and blockchain technologies where the information managed includes intellectual property licensing terms corresponding to a plurality of intellectual property assets, wherein the plurality of intellectual property assets comprise a plurality/group/aggregate stack of intellectual property (see at least Rollins: ¶ 14-15, 61-65, 83, 86-91, and 111-121); Profiles (see at least Rollins: ¶ 39-43, 52, 66-68, 104-107, 113, and 122).
interpret an IP description value and an IP addition request; and in response to the IP addition request and the IP description value, to add an IP asset to the aggregate stack of IP 
Rollins discloses a method and system for processing/analyzing/interpreting input information such as an intellectual property description and intellectual property information in order to determine a value/valuation of an intellectual property asset, as well as the capability to request the addition of the intellectual property asset to be added to the users individual portfolio/profile/asset collection or aggregate stack of intellectual property (see at least Rollins: ¶ 23-24, 56-58, and 74). Updating (see at least Rollins: ¶ 42, 52, 66-67, 78, 80, and 82). Analyzing (see at least Rollins: ¶ 24, 28, and 118).

Referring to Claim 2, and 6 (substantially similar in scope and language), Rollins discloses the system of claim 1 and the method of claim 5, including wherein the smart contract wrapper is further configured to interpret an IP licensing value corresponding to the IP description value, and to add the IP licensing value to the plurality of IP licensing terms in response to the IP description value and the IP addition request (see at least Rollins: ¶ 15, 53-64, 87, and 108-113); for further information on Rollins teachings of licensing (see at least Rollins: ¶ 19-33-34, 45, 49, and 74).

Referring to Claims 3, and 7 (substantially similar in scope and language), Rollins discloses the system of claim 1 and the method of claim 5, including wherein the smart contract wrapper is further configured to associate at least one of the plurality of IP licensing terms to an added IP asset (see at least Rollins: ¶ 19-33-34, 45, 49, and 74).

Referring to Claims 4, and 8 (substantially similar in scope and language), Rollins discloses the system of claim 3 and the method of claim 7, including further comprising a data store having a copy of at least one of the IP assets stored thereon, and wherein the aggregate stack of IP further comprises a reference to the data store for the at least one of the IP assets (see at least Rollins: ¶ 7, 56, 89-91, 94, 99-100, 104, 111-113, and 122).

Referring to Claim 9, Rollins discloses the method of claim 5, including further comprising apportioning royalties from the plurality of IP assets to a plurality of owning entities corresponding to the aggregate stack of IP in response to the corresponding IP licensing terms (see at least Rollins: ¶ 34, and 56-60) (for further information on Rollins teachings of licensing see at least Rollins: ¶ 19-33-34, 45, 49, and 74); (for further information on Rollins teachings of enforcement see at least Rollins: ¶ 13, 15, 52, 55, and 59-64).

Referring to Claim 10, Rollins discloses the method of claim 9, including further comprising: interpreting an IP addition entity corresponding to the IP addition request and the IP description value; and committing the IP addition entity to the IP licensing terms (see at least Rollins: ¶ 52-55, and 59-64).

Referring to Claim 11, Rollins discloses the method of claim 10, further comprising including apportioning royalties from the plurality of IP assets to the plurality of owning entities in response to the IP addition entity (see at least Rollins: ¶ 52-55, and 59-64) (for further information on Rollins teachings of licensing see at least Rollins: ¶ 19-33-34, 45, 49, and 74); 

Referring to Claim 12, Rollins discloses the method of claim 9, including further comprising updating a valuation for at least one of the plurality of IP assets, and updating the apportioning royalties from the plurality of IP assets in response to the updated valuation for the at least one of the plurality of IP assets (see at least Rollins: ¶ 55, 65, 74, 84, 106, 108, and 118-121) (for further information on Rollins teachings of licensing see at least Rollins: ¶ 19-33-34, 45, 49, and 74); (for further information on Rollins teachings of enforcement see at least Rollins: ¶ 13, 15, 52, 55, and 59-64).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170193619 A1 to Rollins et al. (hereinafter Rollins) in view of U.S. Patent Application Publication No. 20150161736 A1 to Thomas.
Referring to Claim 13, Rollins discloses the method of claim 9;
Rollins specifically discloses a method and system for analyzing, transacting, and subsequently enforcing smart contracts regarding intellectual property where the valuation of intellectually property is determined from a plurality of factors such as the lifecycle of intellectual property (see at least Rollins: ¶ 13, 15, 52, 55, and 59-64, and 74).
However, Rollins does not disclose further comprising determining that at least one of the plurality of IP assets has expired, and updating the apportioning royalties from the plurality of IP assets in response to the determining that the at least one of the plurality of IP assets has expired.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using the expiration date of intellectual property when determining the value of an asset (as disclosed by Thomas) into the system and method for analyzing, transacting, and subsequently enforcing smart contracts regarding intellectual property where the valuation of intellectually property is determined from a plurality of factors such as the lifecycle of intellectual property (as disclosed by Rollins). One of ordinary skill in the art would have been motivated to incorporate the feature of using the expiration date of intellectual property when determining the value of an asset because it would provide standardized tools to help IP sellers identify, value, and market their IP (see Thomas: ¶ 4).
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of using the expiration date of intellectual property when determining the value of an asset (as disclosed by Thomas) into the system and method for analyzing, transacting, and subsequently enforcing smart contracts regarding intellectual property where the valuation of intellectually property is determined from a plurality of factors such as the lifecycle of intellectual property (as disclosed by Rollins), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of 

Referring to Claim 14, the combination of Rollins and Thomas teaches the method of claim 9, further comprising determining that an owning entity corresponding to at least one of the plurality of IP assets has changed, and updating the apportioning royalties from the plurality of IP assets in response to the change of the owning entity (see at least Rollins: ¶ 55, 65, 74, 84, 106, 108, and 118-121) (for further information on Rollins teachings of licensing see at least Rollins: ¶ 19-33-34, 45, 49, and 74); (for further information on Rollins teachings of enforcement see at least Rollins: ¶ 13, 15, 52, 55, and 59-64).

Referring to Claim 15, the combination of Rollins and Thomas teaches the method of claim 14, further comprising providing a user interface to a new owning entity of the at least one of the plurality of IP assets where an ownership has changed, and committing the new owning entity to the IP licensing terms in response to a user input on the user interface (see at least Rollins: ¶ 55, 65, 74, 84, 106, 108, and 118-121) (for further information on Rollins teachings of .


Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20170193619 A1 to Rollins et al. (hereinafter Rollins) in view of NPL Four Types of Intellectual Property for Business to SpencePC.com (hereinafter SpencePC).
Referring to Claim 16, Rollins discloses a transaction-enabling system and method comprising a smart contract wrapper (see at least Rollins: ¶ 13-15, and 52-53), wherein the smart contract wrapper is configured to:  
access a distributed ledger comprising a plurality of intellectual property (IP) licensing terms corresponding to a plurality of IP assets, wherein the plurality of IP assets comprise an aggregate stack of IP; 
Rollins discloses a method and system for managing intellectual property using smart contracts and blockchain technologies where the information managed includes intellectual property licensing terms corresponding to a plurality of intellectual property assets, wherein the plurality of intellectual property assets comprise a plurality/group/aggregate stack of intellectual property (see at least Rollins: ¶ 14-15, 61-65, 83, 86-91, and 111-121); Profiles (see at least Rollins: ¶ 39-43, 52, 66-68, 104-107, 113, and 122).
interpret an IP description value and an IP addition request; and in response to the IP addition request and the IP description value, to add an IP asset to the aggregate stack of IP, 
Rollins discloses a method and system for processing/analyzing/interpreting input information such as an intellectual property description and intellectual property information in order to determine a value/valuation of an intellectual property asset, as well as the capability to request the addition of the intellectual property asset to be added to the users individual portfolio/profile/asset collection or aggregate stack of intellectual property (see at least Rollins: ¶ 
wherein the distributed ledger comprises at least one instruction set, and wherein an operation on the distributed ledger provides provable access to the instruction set.
Rollins discloses a method and system for managing intellectual property using smart contracts and blockchain technologies where the information managed includes intellectual property licensing terms corresponding to a plurality of intellectual property assets, wherein the plurality of intellectual property assets comprise a plurality/group/aggregate stack of intellectual property (see at least Rollins: ¶ 14-15, 61-65, 83, 86-91, and 111-121); Profiles (see at least Rollins: ¶ 39-43, 52, 66-68, 104-107, 113, and 122).
Rollins further discloses that the system includes instructions to perform the method of the system (see at least Rollins: ¶ 27-28, 42, 52, 66, 78, 80, 82, 87-89, 92-93, and 95-99). After reviewing the specification, the “instructions” amount to instructions to do something such as vary processes of IP. Rollins does provide controlled access through licensing via a distributed ledger but does not state that the intellectual property managed amounts to an “instruction set”.
However, SpencePC, which talks about common intellectual property, teaches it is known that instructions on how to do things or how to complete specific processes amount to intellectual property and are common items/assets of IP (see at least SpencePC: Page 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of including “instructions” as a type of asset or intellectual property (as disclosed by SpencePC) into the method and system for managing intellectual property using smart contracts and blockchain technologies where the information managed includes intellectual property licensing terms corresponding to a plurality of intellectual property 
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the feature of including “instructions” as a type of asset or intellectual property (as disclosed by SpencePC) into the method and system for managing intellectual property using smart contracts and blockchain technologies where the information managed includes intellectual property licensing terms corresponding to a plurality of intellectual property assets (as disclosed by Rollins), because the claimed invention is merely a simple arrangement of old elements, with each performing the same function it had been known to perform, yielding no more than one would expect from such arrangement. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007). In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by adding the well-known feature of including “instructions” as a type of asset or intellectual property into the method and system for managing intellectual property using smart contracts and blockchain technologies where the information managed includes intellectual property licensing terms corresponding to a plurality of intellectual property assets). See also MPEP § 2143(I)(A).

Referring to Claim 17, the combination of Rollins and SpencePC teaches the system of claim 16, including wherein the instruction set comprises a smart contract term (see at least Rollins: ¶ 19-33-34, 45, 49, and 74).

Referring to Claim 18, the combination of Rollins and SpencePC teaches the system of claim 17, including wherein the smart contract term operation provides at least one feature selected from a list of features consisting of. provable access control, validation of terms, and tracking of utilization (see at least Rollins: ¶ 34, and 56-60) (Licensing (see at least Rollins: ¶ 19-33-34, 45, 49, and 74) (enforcement see at least Rollins: ¶ 13, 15, 52, 55, and 59-64).

Referring to Claim 19, the combination of Rollins and SpencePC teaches the system of claim 16, including wherein the smart contract wrapper is further configured to interpret an IP licensing value corresponding to the IP description value, and to add the IP licensing value to the plurality of IP licensing terms in response to the IP description value and the IP addition request (see at least Rollins: ¶ 15, 53-64, 87, and 108-113). See also Rollins: ¶ 34, and 56-60); (for further information on Rollins teachings of licensing see at least Rollins: ¶ 19-33-34, 45, 49, and 74); (for further information on Rollins teachings of enforcement see at least Rollins: ¶ 13, 15, 52, 55, and 59-64).

Referring to Claim 20, the combination of Rollins and SpencePC teaches the system of claim 16, including wherein the smart contract wrapper is further configured to associate at least one of the plurality of IP licensing terms to an added IP asset (see at least Rollins: ¶ 19-33-

Referring to Claim 21, the combination of Rollins and SpencePC teaches the system of claim 20, including further comprising a data store having a copy of at least one of the IP assets stored thereon, and wherein the aggregate stack of IP further comprises a reference to the data store for the at least one of the IP assets (see at least Rollins: ¶ 7, 56, 89-91, 94, 99-100, 104, 111-113, and 122).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882.  The examiner can normally be reached on M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/Examiner, Art Unit 3689